Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 20 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: customer accounts module is configured to query
customer account module matches 
receiving…via the customer accounts module
beneficiary module is configured to query
receiving…via the beneficiary module
reference ID module is configured to verify
reference ID module is configured to create
in claim 1
(Support can be found at ¶ 14, 15, 17, 21, 22 of the applicant’s specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receiving, by a gateway server, user information of a user via a web based user interface (UI);
receiving information identifying a deceased; 
transmitting the information identifying the deceased to a customer,
query a financial institution by the deceased, and
wherein the customer account matches the information regarding the one or more accounts based on the queried information identifying the deceased to records of the financial institution 
receiving the information regarding the one or more accounts;
transmitting the information regarding the one or more accounts to a beneficiary,
wherein the beneficiary query the financial institution to retrieve information regarding a list of beneficiaries corresponding to the one or more accounts;
transmitting the list of beneficiaries and the user information to a reference identification (ID),
wherein the reference ID to verify that the user is a beneficiary of any of the one or more accounts based on comparing the user information to the list of beneficiaries, and
based on verifying the user is the beneficiary of any of the one or more accounts, the reference ID is further configured to create a record in the financial institution indicating that the user is able to store information to the one or more accounts; and
based on verifying the user is the beneficiary of any of the one or more accounts  grant the user access and management rights to the one or more accounts held at the financial institution.
The invention is directed towards the abstract idea of estate planning and management, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., receiving information that a user is deceased and having a designated executor carry out an after death estate plan.
The limitations of:
receiving information identifying a deceased; 
transmitting the information identifying the deceased to a customer,
query a financial institution by the deceased, and
wherein the customer account matches the information regarding the one or more accounts based on the queried information identifying the deceased to records of the financial institution 
receiving the information regarding the one or more accounts;
transmitting the information regarding the one or more accounts to a beneficiary,
wherein the beneficiary query the financial institution to retrieve information regarding a list of beneficiaries corresponding to the one or more accounts;
transmitting the list of beneficiaries and the user information to a reference identification (ID),
wherein the reference ID to verify that the user is a beneficiary of any of the one or more accounts based on comparing the user information to the list of beneficiaries, and
based on verifying the user is the beneficiary of any of the one or more accounts, the reference ID is further configured to create a record in the financial institution indicating that the user is able to store information to the one or more accounts; and
based on verifying the user is the beneficiary of any of the one or more accounts  grant the user access and management rights to the one or more accounts held at the financial institution,
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic server comprised of a generic memory and generic processor executing computer code stored on the memory and generic communication network.  That is, other than reciting a generic server and generic communication network nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic server and generic communication network in the context of this claim encompasses a user can be notified that a user is deceased, compare the identification information of the deceased against known and verified information of the deceased, refer to the deceased’s after death estate plan, and execute the after death estate plan, which can include notifying designated users listed in the estate plan and providing certain rights to the deceased’s assets.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic server and generic communication network to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. comparing information in order to verify information and executing a human generated plan. The generic server and generic communication network in the steps are recited at a high-level of generality (i.e., as a generic server and generic communication network can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic server and generic communication network is merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic server and generic communication network. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic server to perform the steps of 
receiving, by a gateway server, user information of a user via a web based user interface (UI);
receiving, by the gateway server and via the web based UI, information identifying a deceased; 
transmitting, by the gateway server, the information identifying the deceased to a customer accounts module via an application programming interface (API),
wherein the customer accounts module is configured to query a database of a financial institution by the deceased, and
wherein the customer account module matches the information regarding the one or more accounts based on the queried information identifying the deceased to records of the financial institution 
receiving, by the gateway server and via the customer accounts module, the information regarding the one or more accounts;
transmitting, by the gateway server, the information regarding the one or more accounts to a beneficiary module,
wherein the beneficiary module is configured to query the database of the financial institution to retrieve information regarding a list of beneficiaries corresponding to the one or more accounts;
transmitting, by the gateway server, the list of beneficiaries and the user information to a reference identification (ID) module,
wherein the reference ID module is configured to verify that the user is a beneficiary of any of the one or more accounts based on comparing the user information to the list of beneficiaries, and
based on verifying the user is the beneficiary of any of the one or more accounts, the reference ID module is further configured to create a database record in the database of the financial institution indicating that the user is able to store information to the one or more accounts on the database; and
based on verifying the user is the beneficiary of any of the one or more accounts the gateway server is further configured to grant the user access and management rights to the one or more accounts held at the financial institution,
amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards descriptive subject matter and the use of generic technology to authenticate or verify the identity of a user, such as a photo ID (see ¶ 13 of applicant’s specification).
Claim 3 is directed to receiving and comparing information.
Claim 4 is directed to reviewing the information to extract certain information in order to compare the information.
Claim 5 is directed towards describing human activities and the recitation of generic technology and applying it to the abstract idea, in this case, retrieving, communicating, and displaying information.
Claim 6 is directed to descriptive subject matter and collecting and comparing information.
Claim 7 is directed to determining privileges of a human based on the results of the comparing of information.
The remaining claims are similar in nature to what has been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for verifying that a user is deceased and executing the deceased’s after death estate plan.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6 – 9, 13 – 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US PGPub 2018/0316659 A1) in view of Rang et al. (US PGPub 2018/0315143 A1).
In regards to claims 1, 8, and 15, York discloses (Claim 1) a method, comprising; (Claim 8) a server, comprising; (Claim 15) a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 
(Claim 8) a memory for storing instructions; and one or more processors, communicatively coupled to the memory, configured to execute the instructions, the instructions causing the one or more processors to (Fig. 6, 7): 
receiving, by a gateway server, user information of a user via a web based user interface (UI) (As defined in ¶ 13 of the applicant’s specification, a “user token” is a unique identifier assigned to a user.  With that said, see ¶ 21, 33, 36, 54, 57, 59, 85, 102, 103, 105 wherein a user access token is generated based on information received at the server, e.g., user sign-in credentials, photo ID, secure link, listed beneficiaries/executor, and the like);
receiving, by the gateway server and via the web based UI, information identifying a deceased (¶ 93 – 99 wherein information identifying a deceased is received via a web-based platform; ¶ 21 wherein the subscriber interacts with the system to perform the invention utilizing a web-based platform displaying a GUI); 
In regards to:
transmitting, by the gateway server, the information identifying the deceased to a customer accounts module via an application programming interface (API),
wherein the customer accounts module is configured to query a database of [an organization associated with the deceased], and
wherein the customer account module matches the information regarding the one or more accounts based on the queried information identifying the deceased to records [of the organization]
receiving, by the gateway server and via the customer accounts module, the information regarding the one or more accounts;
transmitting, by the gateway server, the information regarding the one or more accounts to a beneficiary module,
wherein the beneficiary module is configured to query the database of the [organization] to retrieve information regarding a list of beneficiaries corresponding to the one or more accounts;
(Fig. 7; ¶ 20, 23, 29, 30, 33, 44, 48, 56, 57, 59, 93, 95 – 99, 105, 117, 119, 120, 122, 139, 152, 154 wherein, based on the deceased’s identification information, the deceased’s account is determined.  The system includes an account management module and database containing the deceased’s information and account information so as to allow the system to manage the deceased’s account when it has been notified and verified that the user is deceased.  The system receives information about the deceased so that it can compare the received information with stored information, i.e. matching, in order to retrieve the details needed for managing the account once the user has been determined to be deceased.  Additionally, the system utilizes the received information in order to determine who should be provided with the deceased’s information, e.g., beneficiary information is retrieved based on matching the received information of the deceased with stored information of the deceased in order to identify account and beneficiary information.  In addition to the account held by the life management system, the life management system also includes account information provided in documents that are to be provided to the beneficiaries of the deceased, such as, but not limited to life insurance policies (i.e. life insurance account) and the subscriber’s health insurance information.);
In regards to:
transmitting, by the gateway server, the list of beneficiaries and the user information to a reference identification (ID) module,
wherein the reference ID module is configured to verify that the user is a beneficiary of any of the one or more accounts based on comparing the user information to the list of beneficiaries, and
based on verifying the user is the beneficiary of any of the one or more accounts, the reference ID module is further configured to create a database record in the database of the [organization] indicating that the user is able to store information to the one or more accounts on the database; and
[…]
(¶ 20, 29, 33, 36, 37, 45, 46, 48, 54, 57, 59, 62, 70, 76, 77, 85, 86, 102, 103 wherein the beneficiary configures the system with a list of contacts that the system is to communicate with upon their death and further includes additional information about the contacts that instructs the system as to what information to transmit to the contacts.  The system is configured to identify, retrieve, and transmit a list of beneficiaries who have the necessary login credentials to have access to the account and the information contained therein, e.g., documents (i.e. life insurance account).  The system is configured to differentiate between various user types, e.g., the deceased, executor, and beneficiaries.  In other words, in addition to the information previously discussed above, the system also stores and links information regarding a list of beneficiaries to the deceased in order to verify whether a contact is a beneficiary and what information each contact and/or beneficiary has access to.).
York discloses an event planning system and method wherein a deceased can establish rules, directives, and the like that will trigger upon their death, as well as information pertaining to beneficiaries having specific access rights.  Although York discloses that the system manages the subscriber’s life event account and other account types, York does not explicitly disclose all possible types of accounts that an event planning system can be provided with so that these other account types can be managed after a user’s death, e.g. financial accounts, as well as a financial institution including beneficiary information.
To be more specific, York fails to explicitly disclose:
wherein the customer accounts module is configured to query a database of a financial institution by the deceased, and
wherein the customer account module matches the information regarding the one or more accounts based on the queried information identifying the deceased to records of the financial institution 
receiving, by the gateway server and via the customer accounts module, the information regarding the one or more accounts;
wherein the beneficiary module is configured to query the database of the financial institution to retrieve information regarding a list of beneficiaries corresponding to the one or more accounts 
based on verifying the user is the beneficiary of any of the one or more accounts, the reference ID module is further configured to create a database record in the database of the financial institution indicating that the user is able to store information to the one or more accounts on the database; and
based on verifying the user is the beneficiary of any of the one or more accounts the gateway server is further configured to grant the user access and management rights to the one or more accounts held at the financial institution.
However, Rang, which similar to York, discloses an estate planning system wherein certain actions are triggered upon the death of a user and wherein the user can identify designated beneficiaries and executor, but further teaches that it is old and well-known that other asset types that can be managed and given access to beneficiaries in order to manage can include, but is not limited to, financial institution accounts.  Rang teaches that it is old and well-known in the art to provide an estate planning system where assets, such as financial institution accounts, can be gifted, inherited, given access to, and/or given control to designated beneficiaries after the user’s death.  
Further still, Rang teaches that financial institutions can include information of designated beneficiaries that the system can have access to in order to determine who to contact upon the death of the user, thereby providing the estate planning system with another source of verified information that instructs the system as to contacts who have been identified as beneficiaries along with their access rights.  The system accomplishes this by allowing for the pushing and/or pulling of information between the estate planning system and financial institution in order to synchronize the information between the two, as well as providing the added benefit of allowing the auto population of information by the estate planning system by retrieving information from a financial institution.
Rang teaches that after death plans are not static, beneficiaries often change and properties are added to or removed and, consequently, can lead to costly and time-consuming probate process, especially with regards to assets, such as, but not limited to bank accounts, brokerage accounts, retirement accounts, and so forth.  As a result, similar to York, Rang provides the benefit/advantage of providing an online system and method wherein the deceased can proactively create an after death plan to designate beneficiaries and assign assets to specific beneficiaries to manage after their death.  
Although York teaches that assets can come in many forms, York does not teach all possible asset types.  However, Rang, which discloses a similar system and method to York, further teaches that assets can come in many forms including, but not limited to, financial accounts, and that it would have been beneficial to include financial accounts as part of the list of possible assets that should be managed after a user’s death as the deceased may wish to gift or transfer ownership specific assets to specific beneficiaries, thereby providing peace of mind and a more efficient management of all the deceased’s assets after their death and avoid the legal issues that are traditionally triggered after their death, while also alleviating the burden that financial institutions face when one of their user’s passes.
(For support see: ¶ 2 – 4, 7, 22 – 24, 27, 28, 33, 34, 36, 37, 39 – 43, 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the estate planning system and method of York with the ability to include other asset types, such as, but not limited to, financial account assets, as taught by Rang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention include in the estate planning system and method of York with the ability to include other asset types, such as, but not limited to, financial account assets, as taught by Rang as this would effectuate a “secure digital estate plan that allows an end-user to: (1) create a simplified, streamlined and legally effective digital estate plan, (2) manage and track all of the electronic documents necessary to create an effective digital estate plan, (3) make changes and designations to the digital estate plan across the individual’s asset classes, including financial institutions, banks, insurance companies, brokerage houses, government offices, etc. and (4) maintain the user’s digital estate planning documents in a secure network that can be electronically accessed by the user or his or her attorneys and agents to streamline the process of estate planning.”
In regards to claims 2, 9, and 16, the combination of York and Rang discloses the method of claim 1 (the server of claim 8; the non-transitory, tangible computer-readable device of claim 15), further comprising:
generating, by the gateway server, a user access token for the user,
wherein the user access token is generated using an algorithm based on the received information; and
wherein the user information can include: a first name, a last name, a date of birth, or a unique identifier assigned to the user 
(York – As defined in ¶ 13 of the applicant’s specification, a “user token” is a unique identifier assigned to a user.  With that said, see ¶ 21, 33, 36, 54, 57, 59, 85, 102, 103, 105 wherein a user access token is generated based on information received at the server, e.g., user sign-in credentials, photo ID, secure link, listed beneficiaries/executor, and the like.  Further, the system is receiving the user information in order to generate a user token, thereby establishing that the system is utilizing computer instructions, i.e. algorithm, to take the received user information and generate a user token out of the received user information.  In the broadest reasonable interpretation, this constitutes an algorithm given the fact that the applicant’s specification lack of disclosure of what algorithm is supposed to be or the lack of disclosure of what the algorithm cannot be.).  
In regards to claims 6, 13, and 19, the combination of York and Rang discloses the method of claim 1 (the server of claim 8; the non-transitory, tangible computer-readable device of claim 15), further comprising: 
identifying, at the gateway server, a status of a user as a non-beneficiary or an executor of an estate of the deceased based on the received user information and the list of beneficiaries corresponding to the one or more accounts associated with the deceased, 
wherein the estate of the deceased comprises the one or more accounts associated with the deceased 
(York – ¶ 85 wherein the status of a beneficiary is identified as a beneficiary or executor; ¶ 20, 29, 30, 44, 57 wherein, based on the deceased’s identification information, the deceased’s assets, which can include an account, is determined; Rang – ¶ 2, 3, 4, 22, 23, 24, 27, 33, 34, 36, 39, 41, 42 wherein the deceased’s assets can include financial accounts).  
In regards to claims 7, 14, and 20, the combination of York and Rang discloses the method of claim 6 (the server of claim 13; the non-transitory, tangible computer-readable device of claim 19), further comprising: 
in response to identifying the status of the user as the executor, granting, at the gateway server, the user access and management rights to the one or more accounts in the estate of the deceased (York – ¶ 85; Rang – ¶ 22, 41 wherein the status of a beneficiary is identified as a beneficiary or executor in order to determine the beneficiary’s/executor’s access and management rights of the deceased’s assets).  

______________________________________________________________________

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US PGPub 2018/0316659 A1) in view of Rang et al. (US PGPub 2018/0315143 A1) in further view of Saad (US PGPub 2015/0242814 A1).
In regards to claims 3, 10, and 17, the combination of York and Rang discloses the method of claim 1 (the server of claim 8; the non-transitory, tangible computer-readable device of claim 15), further comprising: 
receiving, by the gateway server and via the web based UI, a documentation for verifying a death of the deceased; and 
verifying, by the gateway server, authenticity of information in the received documentation 
(¶ 93 – 99 wherein documentation verifying a death is received an authenticated).
The Examiner asserts that “documentation” is a broad concept and the interpretation provided above is sufficient to satisfy the requirements of the claim.  However, in the interest of compact prosecution, the Examiner has provided Saad to teach a more conservative interpretation of this concept.  Specifically, Saad, which is also directed to an after death estate planning system and method, further teaches that it is well-known in the art to receive vital records of all 50 states in order to match the deceased’s social security number and name with the vital records and verify that the deceased is actually deceased.  One of ordinary skill in the art would have found it obvious to refer to a verified source in order to confirm that the deceased is actually deceased and avoid premature execution of an after death estate plan.
(For support see: Fig. 1, 6, 7; ¶ 33 – 39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive verifiable documentation in an after death estate planning system, as taught by Saad, in the after death estate planning system of the combination of York and Rang, which also requires the verification of a deceased’s death, as this would ensure that the deceased is actually deceased and that this verification is based on credible sources.
In regards to claims 4, 11, and 18, the combination of York. Rang, and Saad discloses the method of claim 3 (the server of claim 10; the non-transitory, tangible computer-readable device of claim 17), wherein the verifying the authenticity of the information further comprises: 
parsing the documentation for extracting information regarding the deceased; and
verifying the authenticity of the extracted information using an API for accessing a second database including data regarding the death of the deceased
(Although York does not explicitly use the term “parsing,” the Examiner asserts that an equivalent process is disclosed as the documentation that is being received is analyzed and compared against stored information, i.e. deceased identification information, in order to verify that the deceased is actually deceased so that the estate plan can be executed (¶ 93 – 99); Saad – Fig. 1, 6, 7; ¶ 33 – 39 wherein the documentation, which is received from an external source, is parsed in order to match the deceased’s information with the parsed documentation so as to verify if the deceased has been listed in the documentation).  

______________________________________________________________________

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US PGPub 2018/0316659 A1) in view of Rang et al. (US PGPub 2018/0315143 A1) in further view of Hanson et al. (US PGPub 2016/0127683 A1).
In regards to claims 5, 12, the combination of York and Rang discloses a system and method for assisting with life management issues, such as assisting a beneficiary with accounts of a benefactor (i.e. deceased) (York – ¶ 31, 105 wherein the system employs a CRM to assist with the life management system and method discussed above).  Although the combination of York and Rang provides a system and method of having a customer service representative assist with user accounts issues/concerns, the combination of York and Rang fails to explicitly disclose whether it is old and well-known in the art to have a customer service representative to receive a request from a user about an account and have the representative receive forms that are then sent and viewed by the user.
To be more specific, the combination of York and Rang fails to explicitly disclose:
the method of claim 1 (the server of claim 8), further comprising: 
transmitting, via the gateway server, a communication from the user to a customer service representative regarding the one or more accounts;
receiving, via the gateway server and the web based UI, forms generated for display generated by the customer service representative for display to the user; and
transmitting, by the gateway server and to the web based UI, the forms for display to the user.
However, Hanson, which is also directed towards providing customer service assistance with user financial accounts, teaches that it is old and well-known in the art to receive a user request regarding an account, receive user identification information that the representative verifies, and, upon verification, access a user account.  Upon accessing the account, and in response to the specifics of the request, the representative can perform a search on forms that the user would need in order to complete the service request and send those forms to the user’s computing device.  One of ordinary skill in the art looking upon the teachings of Hanson would have found that there are many duties that a customer service representative has and many types of services that they can provide consumers, such as, but not limited to, searching for and providing forms to a consumer regarding an account they are associated with.  As a result, it would have been beneficial to incorporate such duties in the CRM system of the combination of York and Rang as there are a lot of responsibilities/tasks that a beneficiary may surprisingly be presented with when inheriting various asset types, e.g., financial accounts of a deceased and having the ability of providing a customer representative with the capability of searching for and providing necessary forms to a user regarding an account they are associated with would ensure that the management of an account can be performed as smoothly and as efficiently as possible since the user would be able to communicate with a professional who is familiar with an organization’s business, e.g., identifying and providing the correct paperwork for a particular account type and request; while also improving upon a communication session between a customer and a representative, such as establishing an account with a financial institution.
(For support see: ¶ 22, 36, 74, 75, 77)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional duties that a customer service representative can provide to a consumer requesting information associated with an account, such as, but not limited to, searching for and providing forms to the user, as taught by  Hanson, in the after death estate planning system of the combination of York and Rang, which also employs a CRM system, as this would improve upon communication between a customer and representative and assist the customer with receiving the correct information associated with an account related request.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained.  As was discussed above, and contrary to the applicant’s arguments, the claimed invention is, indeed, directed to estate planning and, more specifically, directed to a particular aspect of estate planning, in this case, verifying/authenticating a beneficiary.  Further, the claimed invention is not directed towards the improvement to technology, but simply utilizing generic technology, in this case, generic computers and network infrastructure, and applying it to the abstract idea, i.e. performing the insignificant extra solution activities of communicating, storing, and displaying information, as well as collecting and comparing information and, based on the results of the comparison, carry out a rule, in this case, determining whether a user should be granted certain access rights.  
Finally, the claimed invention is not directed towards the same or similar subject matter of Enfish nor recites the elements of Enfish that rendered Enfish patent eligible.  Enfish provided a background on the state of the art, at the time of the invention, in the technology, namely, with regards to the management of information in a computer database.  This served as reference material in order to identify the improvement or, more specifically, establish that the claimed invention of Enfish was deeply rooted in the technology and was seeking to remedy a problem that arose from the technology.  That is to say, Enfish provided a background explanation with regards to the state of the art to establish the flaws that arose from data management and demonstrated that the inventive concept of Enfish laid with the improvement of this technology.  It was established in Enfish that the claimed invention did not contain an abstract idea because it was not directed towards a fundamental economic practice, a method of organizing human activities, an idea of itself, or mathematical relationships/formulas because the inventive concept was directed towards the improvement of the technology, specifically, i.e. although the invention was directed towards the organization of information the invention of Enfish was not simply relying on or applying well-understood, routine, and conventional concepts known in the technical field or describing the use of generic devices and technologies to perform an abstract idea, but was, in fact, directed and seeking to improve upon the technology by addressing issues known in the technology.  This was further made evident by the disclosure presented in the specification of Enfish, which the courts stated the following:
“The patents teach that multiple benefits flow from this design. First, the patents disclose an indexing technique that allows for faster searching of data than would be possible with the relational model. See, e.g., ’604 patent, col. 1 ll. 55–59; id. at col. 2 l. 66–col. 3 l. 6. Second, the patents teach that the self-referential model allows for more effective storage of data other than structured text, such as images and unstructured text. See, e.g., ’604 patent, col. 2 ll. 16–22; col. 2 ll. 46–52.”

(Page 7)

“Finally, the patents teach that the self-referential model allows more flexibility in configuring the database. See, e.g., ’604 patent, col. 2 ll. 27–29. In particular, whereas deployment of a relational database often involves extensive modeling and configuration of the various tables and relationships in advance of launching the database, Enfish argues that the self-referential database can be launched without such tasks and instead configured on-the-fly. See Oral Argument at 1:00–2:15 http://oralarguments.cafc.ucsourts.gov/default.aspx?fl=20 15-1244.mp3; see also ’604 patent, col. 7 ll. 10–22. For instance, the database could be launched with no or only minimal column definitions.”

(Page 7)

Here, the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self-referential table for a computer database. … (“The present invention improves upon prior art information search and retrieval systems by employing a flexible, selfreferential table to store data.”)

(Pages 14 – 15)

The specification also teaches that the self-referential table functions differently than conventional database structures. According to the specification, traditional databases, such as “those that follow the relational model and those that follow the object oriented model,” ’604 patent, col. 1 ll. 37–40, are inferior to the claimed invention. While “[t]he structural requirements of current databases require a programmer to predefine a structure and subsequent [data] entry must conform to that structure,” id. at col. 2 ll. 10–13, the “database of the present invention does not require a programmer to preconfigure a structure to which a user must adapt data entry.” Id. at col 2 ll. 27–29. Moreover, our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. See id. at col 2 ll. 23–27; see also Openwave Sys., Inc. v. Apple Inc., 808 F.3d 509, 513–14 (Fed. Cir. 2015) (finding that a specification’s disparagement of the prior art is relevant to determine the scope of the invention).

(Page 15)

In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions to carry out the generic activities in the technical field, as discussed above, due to the benefits that computing devices provided, i.e. faster, more efficient, and etc..  The courts further stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”

(Page 10)

“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”

(Pages 16 – 17)

“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”

(Page 18)

As a result, the Examiner asserts that, in light of the applicant’s specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”)), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is “deeply rooted in the technology”, but that the claimed invention is directed towards the abstract idea of real estate planning and, more specifically, directed to a particular aspect of estate planning, in this case, verifying/authenticating a beneficiary and merely utilizing generic computing devices (see applicant specification at ¶ 1) in order to perform the generic activities in the technical field, as discussed above.  As was found in Alice Corp v CLS Bank, the claims in Alice Corp v CLS Bank also required a computer that processed streams of data, but nonetheless were found to be abstract.  There is no “inventive concept” in the claimed invention's use of a general purpose computing devices to perform generic activities commonly used in the technical field, as discussed above.  
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Schwab (Financial guide What to do when a loved one dies) – which discussed the process involved for a beneficiary, family member, or the like when a someone dies
Alekhin (US Patent 8,842,156 B1); Jaffer et al. (US PGPub 2009/0281967 A1); Dintenfass et al. (US PGPub 2017/0076384 A1); Rose et al. (US PGPub 2010/0146452 A1) – which are directed towards communications with a customer service representation and customer service representatives searching for information to assist with a service request
Lindley et al. (US Patent 9,560,204 B1) – which is directed towards customer identification and authentication
Pena (US Patent 7,890,397 B1) – which is directed towards the settlement of accounts of the deceased
Eaton, Jr. et al. (US PGPub 2002/0169702 A1) – which is directed towards financial account planning
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/18/2022